Exhibit 11 Applied Nanotech Holdings, Inc. Computation of Income (Loss) Per Share Three Months ended March 31, 2009 2008 Computation of loss per common share: Net loss applicable to common shares $(833,114) $(747,579) Weighted average number of common shares 107,395,216 107,173,549 Net income (loss) per common share $(0.01) $(0.01) Computation of income ( loss ) per common share assuming full dilution** ** No computation of diluted loss per common share is included for any period because such computation results in an antidilutive loss per common share.
